J-A16036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :      IN THE SUPERIOR COURT OF
                                                  :           PENNSYLVANIA
                                                  :
                v.                                :
                                                  :
                                                  :
    JAMES ANDREW DOLL                             :
                                                  :
                       Appellant                  :      No. 2074 MDA 2019

       Appeal from the Judgment of Sentence Entered December 4, 2019
                in the Court of Common Pleas of Franklin County
             Criminal Division at No(s): CP-28-CR-0001117-2018

BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                                 FILED OCTOBER 05, 2020

       James Andrew Doll (“Doll”) appeals from the judgment of sentence

imposed following his conviction of nine counts of child pornography, and one

count each of aggravated indecent assault – complainant less than 16 years

of age, aggravated assault without consent, indecent assault – complainant

less   than    16    years,     indecent       assault    without   consent,   intercept

communications, and corruption of minors.1 We affirm.

       On July 19, 2017, Jean Schmid (“Schmid”) contacted the Pennsylvania

State Police (sometimes hereinafter referred to as “PSP”), after her minor

daughter, A.S., reported to Schmid that she had been sexually assaulted by


____________________________________________


1 18 Pa.C.S.A. §§ 6312(d); 3125(a)(1), (8); 3126(a)(1), (8); 5703(1);
6301(a)(1)(ii).
J-A16036-20


Doll.2    See N.T. (Suppression), 11/26/18, at 5-6; see also Affidavit of

Probable Cause, 8/4/17. Relevantly, during a forensic interview conducted by

the Franklin County Children’s Advocacy Center on August 2, 2017, A.S. stated

that Doll attempted to show her pornographic videos on his computers, and

that she “believe[d] the girls in the video appeared to be very young.”

Affidavit of Probable Cause, 8/4/17. Additionally, Pennsylvania State Trooper

Joshua Crouse (“Trooper Crouse”) conducted an interview of Schmid. Schmid

told Trooper Crouse that she had observed pornographic websites on Doll’s

computer, and that she believed Doll’s computers may contain pornographic

photographs of children, and possibly of A.S. Id. Schmid indicated that there

was a laptop computer in A.S.’s bedroom and a desktop computer in a home

office, and that she had recently found a bag of hard drives in the attic of their

home. Id.

         Based on the information provided by Schmid and A.S., on August 4,

2017, Trooper Crouse applied for a search warrant.          The search warrant

Application identified Schmid’s residence,3 and sought “Computers and related

electronic equipment ([i.e.,] laptops, desktop computers, hardrives [sic],



____________________________________________


2 Schmid and Doll were married, but separated, at that time. The couple
separated in August 2017, when Schmid was granted a Protection From Abuse
Order (“PFA”) against Doll. The couple divorced in December 2017. See N.T.
(Suppression), 11/26/18, at 4. Doll is A.S.’s stepfather. See id. at 5.

3 Doll was evicted from the couple’s shared residence when Schmid obtained
the PFA, but his computers remained at the home.

                                           -2-
J-A16036-20


external    storage     devices,    flash[     ]drives,   etc.);   Portable   electronic

communications devices ([i.e.,] cellular phones); iPods[;] and tablet

computers.”      Application for Search Warrant, 8/4/17.            In the supporting

Affidavit of Probable Cause, Trooper Crouse alleged that

       [t]he collection and examination of the above[-]mentioned items
       could provide valuable evidence to establish probable cause for
       the crimes alleged. It is common for persons who engage in
       sexual misconduct with minors to also collect, store, and share
       sexual images that are illegal. [A.S.] has indicated that she
       watched such images with [Doll].

Affidavit of Probable Cause, 8/4/17. A magisterial district judge approved and

signed the search warrant (“the first search warrant”).

       The same day, police executed the first search warrant. Additionally,

Schmid consented to the search.4 Police recovered 2 laptop computers, an

Apple iPhone, an Apple iPod Touch, 11 external hard drives (7 of which were

found in the attic), 2 computer towers, a power supply switch, 5 SD cards, 20

photographs (found in a safe in the garage), 21 discs, and an SD card located

in a Nikon digital camera. Schmid retrieved some of these items from the

attic and brought them to the police officers; she also led the officers to the

garage to help them recover the photographs.




____________________________________________


4 It is unclear from the record when Schmid provided consent for the search.
See N.T. (Suppression), 11/26/18, at 34 (wherein Trooper Crouse testified
that he could not recall whether Schmid consented to the search during the
initial interview, or when they arrived at the home with the first warrant).

                                           -3-
J-A16036-20


      The PSP’s Computer Crimes Unit analyzed the contents of the electronic

devices recovered during the search.

      It was discovered during analysis that ten videos were found that
      consisted of a camera being placed in the bedroom of A[.]S. Two
      of the videos were [from] a camera that was placed in the
      bathroom. The two videos obtained from the bathroom were both
      audiobly [sic] and visually recorded and were of [A.S.] being
      partially or fully nude. Analysis of the evidence indicated that 9
      of the 10 videos consisted of [A.S.] being either partially or fully
      naked in the videos.

Affidavit of Probable Cause (Criminal Complaint), 4/25/18.

      On April 25, 2018, Doll was charged, by Criminal Complaint, with the

above-mentioned offenses. The Commonwealth filed a Criminal Information

on July 9, 2018.

      On October 25, 2018, Doll filed an Omnibus Pretrial Motion, including a

Motion to Suppress evidence recovered from the “searches of and in the

electronic items[.]” Omnibus Pretrial Motion, 10/25/18, at 3. Doll asserted

that although the police had authority to search for the electronic devices,

they did not have authority to search their contents, and that the first warrant

was not sufficiently specific.

      On November 21, 2018, Trooper Crouse applied for an additional search

warrant. The warrant Application specifically listed the items recovered during

the search of Schmid’s residence, and stated that the devices would be

searched for “[i]mages of child pornography to include images of A.S.”

Application for Search Warrant, 11/21/18.         The supporting Affidavit of




                                     -4-
J-A16036-20


Probable Cause contained the same facts alleged in the first warrant, and

additionally alleged as follows:

      The examination of the above[-]mentioned items could provide
      valuable evidence to establish probable cause for the crimes
      alleged.   It is common for persons who engage in sexual
      misconduct with minors to also collect, store, and share sexual
      images that are illegal. [A.S.] has indicated that she watched such
      images with [Doll]. The items to be searched were seized
      pursuant to a warrant executed on 08/04/17. The items seized
      on that date have been in the possession of the Pennsylvania State
      Police since that date and no persons outside of PSP personnel
      have had any access to those items[,] as they have been secured
      and preserved for evidence.

Affidavit of Probable Cause, 11/21/18. A magisterial district judge approved

and signed the search warrant (“the second warrant”).

      The suppression court conducted a hearing on November 26, 2018, and

the court granted the parties additional time to file briefs.     Doll and the

Commonwealth each filed a brief in support of their respective positions

concerning suppression. On January 8, 2019, the suppression court entered

an Opinion and Order denying Doll’s Omnibus Pretrial Motion.

      Counsel for Doll subsequently filed a Motion for Limited Intervention,

requesting intervention in order to file a motion to strike. Counsel sought to

strike certain language contained in the suppression court’s Opinion and

Order, which, counsel      believes, is   “impertinent and    scandalous and

prejudicial[,]” and insinuates impropriety in his brief supporting his Motion to

Suppress. The trial court denied the Motion. Counsel appealed. This Court

quashed the appeal as interlocutory, and the Pennsylvania Supreme Court


                                     -5-
J-A16036-20


denied allowance of appeal. See Commonwealth v. Doll, 346 MDA 2019

(Pa. Super. 2019) (per curiam order), appeal denied, 221 A.3d 184 (Pa.

2019).

       On October 23, 2019, Doll entered a conditional guilty plea to all

charges. The parties made no agreement concerning sentencing, but agreed

that Doll’s plea would be conditional upon the reservation of his right to

challenge the denial of his Omnibus Pretrial Motion. The trial court accepted

Doll’s plea by an Order entered on the same date. 5         The trial court also

deferred sentencing and ordered the              preparation of a pre-sentence

investigation report.

       On December 4, 2019, the trial court sentenced Doll to an aggregate

term of 14 to 61 years in prison, with credit for time served, as well as fines

and fees. The trial court also directed that Doll have no contact with A.S. or

other females under the age of 18. Additionally, the trial court informed Doll

of his requirements to register and report for his lifetime as a Tier III sexual

offender. This timely appeal followed.

       On appeal, Doll raises the following issues for our review:

       1. Did the [suppression] court err when it denied Doll’s [M]otion
       to [S]uppress[,] where Doll’s wife lacked authority to consent to
       the searches and seizures of and in the electronic items, and as
____________________________________________


5The Order did not specify that Doll had entered a conditional guilty plea.
Upon Motion by Doll, the trial court amended its Order accordingly. See
Order, 11/8/19.




                                           -6-
J-A16036-20


       to such items and their contents[;] the searches and seizures
       exceeded the scope of the first warrant[;] the first warrant was
       overbroad and insufficiently particular[;] and the second warrant
       was tainted by the first and also did not contain probable cause?

Brief for Appellant at 4.6

             An appellate court’s standard of review in addressing a
       challenge to the denial of a suppression motion is limited to
       determining whether the suppression court’s factual findings are
       supported by the record and whether the legal conclusions drawn
       from those facts are correct.       Because the Commonwealth
       prevailed before the suppression court, we may consider only the
       evidence of the Commonwealth and so much of the evidence for
       the defense as remains uncontradicted when read in the context
       of the record as a whole. Where the suppression court’s factual
       findings are supported by the record, the appellate court is bound
       by those findings and may reverse only if the court’s legal
       conclusions are erroneous. Where the appeal of the determination
       of the suppression court turns on allegations of legal error, the
       suppression court’s legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression
       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to plenary review.

Commonwealth v. Jones, 121 A.3d 524, 526-27 (Pa. Super. 2015) (citation,

brackets and ellipses omitted).

       Doll claims that the suppression court erred in denying his Motion to

Suppress. See Brief for Appellant at 17-63. Doll divides his Argument into

four distinct issues, which we will address separately. In his first argument,

Doll claims that his wife lacked authority to consent to the search and seizure.

Id. at 18. Doll avers that the suppression court improperly concluded that


____________________________________________


6 In his brief, Doll states that he reviewed the Affidavit of Probable Cause
attached to the second warrant, and acknowledges that there is no issue
concerning the sufficiency of particularity. Brief for Appellant at 6 n.1.

                                           -7-
J-A16036-20


Schmid, as Doll’s wife, had authority to consent to a search of the electronic

devices, and the files contained on those devices, by virtue of her joint

ownership.    Id. at 20.   According to Doll, the court should have instead

considered whether Schmid had mutual use of and joint access to the

electronic devices and files.   Id. at 21.   Doll asserts that Schmid “did not

possess express, actual, or apparent authority to consent to seizure and

search of the items that she did not identify as hers.” Id. at 29.

      Doll claims that Schmid did not have express authority to consent to the

search, because there is no evidence that Doll gave her permission to allow

anyone to search his electronic devices. Id. Additionally, Doll argues that

Schmid did not have common or actual authority to consent to the search.

See id. at 30-39. Relying on case law from other jurisdictions, Doll urges this

Court to hold that “a spouse may retain exclusive control over certain areas

of his or her life.” Id. at 33; see also id. at 35-36 (drawing a distinction

between third-party consent analysis and joint ownership analysis).        Doll

points to Schmid’s identification of all but two electronic devices as Doll’s

personal computers in support of his assertion that Schmid did not have actual

authority to provide consent to a search. Id. at 37; see also id. at 37, 38-

39 (asserting that when Schmid used Doll’s computer, she had to ask him for

the password). Finally, Doll asserts that Schmid lacked apparent authority to

consent to the search, where Trooper Crouse could not recall when Schmid

gave her consent to the search; some electronics were located in a shared


                                     -8-
J-A16036-20


office, but Doll had locked himself in that office after work; the police were

aware the Doll was the primary user of all but two of the electronic devices;

and Schmid indicated that the hard drives found in the attic were Doll’s, and

she did not know why he kept them. Id. at 41-43. Doll also claims that the

fact that his devices are password protected indicates that Schmid did not

generally have authority to use his devices. Id. at 43.

            Warrantless searches and seizures are considered to be
      unreasonable and therefore, prohibited, except for a few
      established exceptions pursuant to both the Fourth Amendment
      to the United States Constitution and Article I, Section 8 of the
      Pennsylvania Constitution.

            Both the federal and Pennsylvania constitutions permit third
      party consent to a search. When police officers obtain the
      voluntary consent of a third party who has the authority to give
      consent, they are not required to obtain a search warrant based
      upon probable cause. …

Commonwealth v. Hughes, 836 A.2d 893, 900 (Pa. 2003) (internal citations

and quotation marks omitted).     “The third-party consent to search is an

exception to the exclusionary rule.    To evaluate the voluntariness of the

consent to a warrantless search, the court must examine the totality of the

circumstances.” Commonwealth v. Reese, 31 A.3d 708, 722 (Pa. Super.

2011).

      Third-party consent may be derived from common or apparent

authority.   See generally Commonwealth v. Basking, 970 A.2d 1181,

1184 (Pa. Super. 2009) (describing the doctrines of common authority and




                                    -9-
J-A16036-20


apparent authorities as “corollaries to the consent exception to the warrant

requirement[]”).

           The United States Supreme Court has held that a third party
     has actual authority to consent to a search if he/she “possesses
     common authority over or other sufficient relationship to the
     premises or effects sought to be inspected.” [United States v.]
     Matlock, 415 U.S. 164[, ] 171 [(1974)]…. The Matlock Court
     described “common authority” as follows:

                 Common authority is, of course, not to be
           implied from the mere property interest a third party
           has in the property. The authority which justifies the
           third-party consent does not rest upon the law of
           property, with its attendant historical and legal
           refinements, but rests rather on mutual use of the
           property by persons generally having joint access or
           control for most purposes, so that it is reasonable to
           recognize that any of the co-inhabitants has the right
           to permit the inspection in his own right and that the
           others have assumed the risk that one of their number
           might permit the common area to be searched.

     Id. at n.7 (citations omitted).

Basking, 970 A.2d at 1188; see also Commonwealth v. Yancoski, 915

A.2d 111, 114 (Pa. Super. 2006) (stating that “the Supreme Court of the

United States explained that ‘the Fourth Amendment … recognizes a valid

warrantless entry and search of premises when police obtain the voluntary

consent of an occupant who shares, or is reasonably believed to share,

authority over the area in common with a co-occupant who later objects to

the use of evidence so obtained.’” (quoting Georgia v. Randolph, 547 U.S.

103, 106 (2006)).




                                       - 10 -
J-A16036-20


         At the suppression hearing, Schmid testified that she and Doll lived

together in their home in Greencastle, Franklin County, until she obtained the

PFA in early August 2017.      N.T. (Suppression), 11/26/18, at 4-5. Schmid

stated that she called the Pennsylvania State Police in July 2017, because her

daughter, A.S., reported that “she was being molested by [] Doll[,]” and that

he had watched pornography with her. Id. at 5-6; 7 (wherein Schmid stated

that she had informed police that A.S. “felt there had been some things that

were looked at that were underage.”). Additionally, Schmid testified that she

was aware that Doll “frequently viewed pornographic sites[.]” Id. at 8.

         According to Schmid, there were four computers located in the marital

home at that time. Id. at 6; 13 (agreeing that the computers were brought

into the home after she and Doll were married). Schmid also testified that all

of the household computers were on one shared server. Id. at 7. Schmid

stated that she had told police that she had access to all electronics recovered

during the search. Id. at 9; see also id. (wherein Schmid testified, “They

[the computers] were in our offices. They were things that I had common use

of.”).    Schmid explained that she had told police which member of the

household was the primary user of each computer. Id. at 11-12. Additionally,

Schmid testified that Doll primarily used two computers, which were

password-protected, but that Doll provided her with the password whenever

she needed to use one of those computers. Id. at 10.




                                     - 11 -
J-A16036-20


      Further, Schmid testified that she had told police that “they were

welcome to review [the electronics] for evidence….” Id. at 8. Schmid also

told police that they could remove the electronic devices from the marital

home. Id. at 9.

      Trooper Crouse testified at the suppression hearing that during his

conversation with Schmid, Schmid “mentioned that [A.S.] told her that there

was some pornography that she felt was underage[,] and that [Doll] had also

been watching [A.S.] through a vent that adjoined her bedroom with the

adjoining office.” Id. at 16. According to Trooper Crouse, Schmid believed

there might be evidence on the computers in their home, and she “related

that she would give [PSP] those computers.” Id.; see also id. at 34 (wherein

Trooper Crouse testified that he could not recall whether Schmid gave her

consent to the search during the initial interview, or when they arrived at the

residence with a warrant).

      Trooper Crouse stated that based on their conversation, he procured a

search warrant for Schmid and Doll’s marital home. Id. at 16-17. Trooper

Crouse then detailed the items recovered during the search:

      Item 1 is a compact laptop computer with a power cord. …

                                    ***

      Item 2 is the Dell laptop computer. Item 3 was an Apple iPhone.
      It was black in color. Item 4 was an Apple iPod Touch. Item 5 is
      a Next Star external hard drive. Item 6 would be a Seagate
      external hard drive with a power cord. Item 7 is also a Seagate
      external hard drive with a power cord. Item 8 is a Dell C-521
      tower computer tower with a power cord. Item 9 is a Systematic

                                    - 12 -
J-A16036-20


       tower computer tower with power cord and a mouse. Item 10, I
       believe, it’s a Matsunichi external hard drive. Item 11 is a Seagate
       external hard drive. Item 12, there’s a quantity of seven external
       hard drives that were found in the attic. Item 13 is a Delta power
       supply switch. Item 14 is a quantity of five SD cards. Item 15
       are 20 photographs from a safe. Item 16 is 21 compact discs,
       and Item 17 is a[n] SD card from [a] Nikon digital camera.

Id. at 17-18; see also id. at 18 (explaining that Schmid found various items

in the attic and brought them to the police officers conducting the search), 19

(wherein Trooper Crouse stated that Schmid led the officers to the garage to

recover the photographs).

       During his testimony, Doll confirmed that he and Schmid were married

in 2011, and shared a home, which they had purchased together. Id. at 38,

40.

       Based upon the totality of the circumstances, we conclude that Schmid

possessed common authority over the marital home and the electronics at

issue, and therefore, had authority to consent to the search and seizure.7 See


____________________________________________


7 We note the suppression court’s statement that Schmid had authority to
consent to the search and seizure because the electronic devices were jointly-
owned marital property. Opinion and Order, 1/8/19, at 4; see also id. at 8
(stating that “Schmid was (at the time) [Doll’s] wife, she was a co-habitant
and co-owner of the residence, she was the co-owner of the devices that were
searched, so the [c]ourt can find no ambiguity arising from conversations
about whether [Doll] was a primary user of a particular electronic device.”).
The court also stated that Doll’s arguments concerning third-party consent
were “red herrings,” and inapplicable to the instant case. See id. at 4-10.
“This Court may affirm the lower court for any reason, including such reasons
not considered by the lower court.” Commonwealth v. Clemens, 66 A.3d
373, 381 n.6 (Pa. Super. 2013) (citation, quotation marks and brackets
omitted).


                                          - 13 -
J-A16036-20


Basking, 970 A.2d at 1188.           The testimony presented at the suppression

hearing, viewed in the light most favorable to the Commonwealth, showed

that Schmid and Doll generally shared joint access to and control over the

house and the electronics. Although some computers were used primarily by

Doll, the record reflects that Schmid “always had access[.]”                N.T.

(Suppression), 11/26/18, at 10; see also Commonwealth v. Reese, 31

A.3d 708, 724 (Pa. Super. 2011) (en banc) (concluding that the appellant’s

housemate had authority to consent to a search of their shared bedroom, as

the housemate had “joint access to and control of the same area of the house”

as the appellant); Yancoski, supra. Thus, the suppression court did not err

in denying Doll’s Motion to Suppress on this basis.8

       In his second and third arguments, which we address together, Doll

raises challenges to the first warrant. Generally, “[w]hen police officers obtain

the voluntary consent of a third party who has the authority to give consent,


____________________________________________


8 Because we have concluded that Schmid had authority to consent to the
search based on common authority, we need not fully address the issue of
apparent authority. However, we would also conclude that, based on the
testimony presented at the suppression hearing, the officers could reasonably
believe that Schmid had apparent authority to provide consent.             See
Commonwealth v. Strader, 931 A.2d 630, 634 (Pa. 2007) (stating that “the
apparent authority exception turns on whether the facts available to police at
that moment would lead a person of reasonable caution to believe the
consenting third party had authority over the premises.”); see also Basking,
970 A.2d at 1191 (concluding that a reasonable person would believe that the
appellant’s mother had apparent authority to consent to search, where mother
told police that the appellant stayed on the third floor of the house; the door
leading to the third floor was unlocked; and mother stated that if the police
found anything, she wanted it out of the house).

                                          - 14 -
J-A16036-20


they are not required to obtain a search warrant….” Hughes, 836 A.2d at

900. Nevertheless, we will address Doll’s claims regarding the first warrant,

as the record does not clearly indicate when Schmid consented to the search

and seizure.   See N.T. (Suppression), 11/26/18, at 16 (wherein Trooper

Crouse testified that Schmid related to police that she would give PSP the

computers, then he prepared the search warrant), 34 (stating that he could

not recall “exactly where” Schmid gave consent, and did not recall whether

police had begun seizing items before they obtained consent).

      Doll contends that the search and seizure of the electronic devices and

their contents exceeded the scope of the first warrant. See Brief for Appellant

at 44-48.   Specifically, Doll argues that the suppression court improperly

concluded that the contents of his “computers, a desktop computer, a laptop

computer, and a bag of hard drives from the attic” fell within the scope of the

first warrant. Id. at 45. According to Doll, the first warrant permitted only

the seizure of the devices from the residence. Id. at 46. Doll therefore avers

that the search of the contents of the electronic devices was illegal. Id. at

47-48.

      In his third argument, Doll argues that the first warrant was overbroad

and insufficiently particular to support the search and seizure of the electronic

items and their contents. Brief for Appellant at 48. Doll points to the trial

court’s acknowledgement that the first warrant was overbroad, reiterates his

assertion that Schmid did not provide valid consent to the search, and argues


                                     - 15 -
J-A16036-20


that without valid consent, the search was illegal. Id. at 51. Doll also claims

that the first warrant was insufficiently particular because it did not include a

request to search the devices’ contents. Id. at 53. According to Doll, “the

warrant description is much broader than any items for which probable cause

existed.”   Id. at 55.    Doll argues that the Affidavit of probable cause

supporting the warrant narrows the scope to the items listed, but does not

provide any limitations on a search of their contents. Id.

             The Fourth Amendment categorically prohibits the issuance
      of any warrant except one particularly describing the place to be
      searched and the persons or things to be seized. This requirement
      is meant to prevent general searches and ensures that the search
      will be carefully tailored to its justifications, and will not take on
      the character of the wide-ranging exploratory searches the
      Framers intended to prohibit. Along those lines, the scope of a
      lawful search is defined by the object of the search and the places
      in which there is probable cause to believe that it may be found.

Commonwealth v. Turpin, 216 A.3d 1055, 1063-64 (Pa. 2019) (internal

citations, quotation marks and brackets omitted). As this Court has explained,

      [i]t is a fundamental rule of law that a warrant must name or
      describe with particularity the property to be seized and the
      person or place to be searched…. The particularity requirement
      prohibits a warrant that is not particular enough and a warrant
      that is overbroad. These are two separate, though related, issues.
      A warrant unconstitutional for its lack of particularity authorizes a
      search in terms so ambiguous as to allow the executing officers to
      pick and choose among an individual’s possessions to find which
      items to seize. This will result in the general “rummaging” banned
      by the Fourth Amendment. A warrant unconstitutional for its
      overbreadth authorizes in clear or specific terms the seizure of an
      entire set of items, or documents, many of which will prove
      unrelated to the crime under investigation. … An overbroad
      warrant is unconstitutional because it authorizes a general search
      and seizure.


                                     - 16 -
J-A16036-20


Commonwealth v. Orie, 88 A.3d 983, 1002-03 (Pa. Super. 2014) (citation

and brackets omitted).      Further, “the Pennsylvania Supreme Court has

instructed that search warrants should be ‘read in a common sense fashion

and should not be invalidated by hypertechnical interpretations.      This may

mean, for instance, that when an exact description of a particular item is not

possible, a generic description will suffice.’”       Id. at 1003 (quoting

Commonwealth v. Rega, 933 A.2d 997, 1012 (Pa. 2007), cert. denied, 522

U.S. 1316 (2008)). “[W]here the items to be seized are as precisely identified

as the nature of the activity permits … the searching officer is only required

to describe the general class of the item he is seeking.” Commonwealth v.

Kane, 210 A.3d 324, 333 (Pa. Super. 2019) (citation and quotation marks

omitted). Specifically, regarding electronic devices, “a warrant may permit

the seizure of electronic equipment so long as the search of the equipment is

limited to looking for evidence of the specific crimes that the police had

probable cause to believe the defendant committed.”       Commonwealth v.

Green, 204 A.3d 469, 481 (Pa. Super. 2019).

      Here, the first warrant identified the following items to be searched:

“Computers and related electronic equipment ([i.e.,] laptops, desktop

computers, hardrives [sic], external storage devices, flash[ ]drives, etc.);

Portable electronic communications devices ([i.e.,] cellular telephones), iPods,

and tablet computers.” Application for Search Warrant, 8/4/17. The facts

alleged in the Affidavit of Probable Cause refer to Doll’s computers and a bag


                                     - 17 -
J-A16036-20


of hard drives located in the attic. Affidavit of Probable Cause, 8/4/17. In its

conclusion, the Affidavit of Probable Cause referenced a search of the “above[-

]mentioned items” for evidence of the collection, storage, and sharing of illegal

sexual images. Id.

       In its Opinion, the suppression court concluded that the phrase “above[-

]mentioned items,” as used in the Affidavit of Probable Cause, was limited to

only those items specifically mentioned in the Affidavit (i.e., Doll’s computers,

a desktop computer, a laptop computer, and the bag of hard drives from the

attic). See Opinion and Order, 1/8/19, at 12, 14, 15.9

       The suppression court determined that the first warrant was sufficiently

particular, and was not overbroad, regarding Doll’s computers, a desktop

computer, a laptop computer, and the bag of hard drives from the attic. See

Opinion    and    Order,    1/8/19,    at      14-16.   Regarding   the   particularity

requirement, the court noted that the Affidavit of Probable Cause supporting

the first warrant (1) described Schmidt’s belief that electronic devices in the

home contained pornographic videos of children, including videos of A.S., who

was 15 years old at the time; (2) stated that “collection and examination of

the above[-]mentioned items could provide valuable evidence[]”; and (3)

sufficiently informed the court that the police would be searching for child

pornography on the mentioned electronic devices.             Id. at 14.   Concerning


____________________________________________


9However, as the suppression court correctly noted, Schmid consented to the
search. See Opinion and Order, 1/8/19, at 12, 15.

                                            - 18 -
J-A16036-20


overbreadth, the suppression court additionally noted that the Affidavit of

Probable Cause alleged that (1) Doll had admitted to a previous relationship

with a minor; (2) A.S. claimed that Doll had touched her inappropriately; and

(3) A.S. reported watching pornography on electronic devices with Doll. Id.

at 15.

         We agree with the suppression court’s findings and conclusions, which

are supported by the record and are free of legal error.       The Affidavit of

Probable Cause described the information provided by Schmid and A.S., and

facts establishing probable cause to believe that child pornography would be

found on the mentioned devices.       Further, the Affidavit of Probable Cause

supporting the first warrant limited the search of the electronic devices to

evidence of the collection, storage and sharing of child pornography.      See

Green, 204 A.3d at 482 (concluding that a search warrant was not overbroad

where it contained a general description of electronic items to be seized, but

limited the search of the seized devices to evidence relating to possession or

distribution of child pornography); Kane, 210 A.3d at 333 (concluding that a

search warrant authorizing the search of a particular external hard drive for

files containing child pornography was not overbroad, where the affidavit of

probable cause “describe[d] the investigation and the facts that lead [sic] to

the conclusion that there was a fair probability that child pornography would

be found on the external hard driven given the fact that links to the hard drive

and evidence of contraband files were found on the home desktop


                                     - 19 -
J-A16036-20


[computer].”); Commonwealth v. Dougalewicz, 113 A.3d 817, 828 (Pa.

Super. 2015) (concluding that search warrants sufficiently identified and

limited items to be searched and seized as text message, phone calls and

picture mail between two specified phones, regarding the defendant’s sexual

misconduct with a 14-year-old girl). Thus, Doll’s challenges to the first search

warrant lack merit.

      Finally, Doll challenges the validity of the second warrant. See Brief for

Appellant at 56-63. Because we have determined that Schmid had authority

to consent to the search, and we have rejected his challenges to the first

warrant, we need not address this claim.

      Based upon the foregoing, we affirm Doll’s judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/05/2020




                                     - 20 -